 



Exhibit 10.1
WARNING: IT IS RECOMMENDED THAT THE WITHIN SHOULD NOT BE
COMPLETED WITHOUT PRIOR LEGAL ADVICE
Law Society of Ireland
GENERAL CONDITIONS OF SALE
2001 (REVISED) EDITION
PARTICULARS
and
CONDITIONS OF SALE
of
PROPERTY AT ABBEY ROAD, DUN LAOGHAIRE, CO. DUBLIN
SALE BY AUCTION
to be held at Lisney, 24 St. Stephen’s Green, Dublin 2
on the 30 day of September 2005
at 3.00 o’clock
Vendor: European Electronic Test Centre
Vendor’s Agents: Lisney
Address: 24 St. Stephen’s Green, Dublin 2
Vendor’s Solicitor: A & L Goodbody
Address: International Financial Services Centre, North Wall Quay, Dublin 1
Reference: FBH 01-335491
Law Society General Conditions of Sale
2001 (Revised) Edition
0 Law Society of Ireland

 



--------------------------------------------------------------------------------



 



MEMORANDUM OF AGREEMENT made this 30 day of September 2005
BETWEEN
EUROPEAN ELECTRONIC TEST CENTRE
having its registered office at PO Box 271, Grand Cayman Islands, British West
Indies

         
PPS Number(s)
       
 
       
 
  (VENDOR)    
AND
       
Dekmot Haughey (In trust for Dorville Homes Ltd)
       
 
       
of
       
 
       
PPS Number(s)
       
 
       
 
  (PURCHASER)    

whereby it is agreed that the Vendor shall sell and the Purchaser shall purchase
in accordance with the annexed Special and General Conditions of Sale the
property described in the within Particulars at the Purchase Price mentioned
below

         
Purchase Price: €8,850,000
  Closing Date: 27 October 2005    
 
       
less deposit: €885,000
  Interest rate: 10% per cent per annum    
 
       
Balance: €7,965,000
       
 
       
SIGNED
  SIGNED    
 
       
:/s/ Lynn Wong
       
 
       
(Vendor)
  (Purchaser)    
 
       
Witness :/s/ Fiona Hickey
  Witness :/s/ Peter Browne    
Occupation: Solicitor
  Occupation:    
Address: Dublin
  Address: 211 St.    

 



--------------------------------------------------------------------------------



 



PARTICULARS AND TENURE
ALL THAT AND THOSE part of the hereditaments and promises demised by Lease dated
21 February 1949 (the Lease) made between Clara Espinasse of the first part,
Arthur James Beatty of the second part, Anthony Boyland and Patrick Boyland of
the third part being the property comprised in and demised by a Deed of
Assignment dated 16 November 1960 and made between the said Christopher G.
Cooney Limited of the first part, The Governor and Company of the Bank of
Ireland of the second part and Warner-Lambert Ireland Limited of the third part
and thereon edged red. HELD for the term of 200 years from the 29 day of
September 1948 subject to the yearly rent of €115.00 (but indemnified against
the payment of the entire thereof) and subject to the covenants and conditions
therein contained on the Lessee’s part to be observed and performed insofar as
same may affect the Subject Property.
SUBJECT TO AND WITH THE BENEFIT OF:-

(1)   Lease dated 12 March 1962 between Warner-Lambert (Ireland) Limited and The
Electricity Supply Board for the term of 100 years from 12 March 1962 for the
yearly rent of 1 shilling.   (2)   Lease dated 27 June 2003 (the Occupational
Lease) and made between the Vendor of the one part and Abbey Healthcare Limited
of the other part in respect that part of the Subject Property therein described
for a term of 4 years and 9 months from 1 April 2003 expiring on 31
December 2007 for the annual rent of €66,000.

 



--------------------------------------------------------------------------------



 



DOCUMENTS SCHEDULE

A.   TITLE   1   Certified copy Lease dated 21 February 1949 and made between
Clara Espinasse of the first part, Arthur James Beatty of the second part and
Anthony Boyland and Patrick Boyland of the third part.   2.   Original
Assignment dated 16 November 1960 made between Christopher G. Cooney Limited of
the first part, The Governor and Company of Ireland of the second part and
Warner-Lambert (Ireland) Limited of the third part.   3.   Original Deed of
Assignment dated 9 May 1985 made between Warner-Lambert Ireland Limited of the
one part and the Vendor of the other part.   4.   Original Declaration dated 1
April 1985 of Denis Bergin confirming compliance with covenants contained in the
Lease and the Supplemental Indentures dated 7 May 1954 and 23 September 1960.  
5.   Original counterpart Lease dated 12 March 1962 made between Warner-Lambert
(Ireland) Limited of the one part and The Electricity Supply Board of the other
part.   6.   Original counterpart Deed of Covenant dated 17 November 1960
between Warner-Lambert (Ireland) Limited and The County Council of the County of
Dublin of the other part.   7.   Certified copy counterpart Deed of Endorsement
dated 23 September 1960 between Clara Espinasse and Christopher G. Cooney
Limited in respect of Lease dated 21 February 1949.   8.   Counterpart Lease
dated 27 June 2003 and made between the Vendor of the one part and Abbey
Healthcare Limited of the other part.   B.   PLANNING   9.   Copy Notification
of Grant of Permission Register Reference Number G498.   10.   Copy Notification
of Decision to Grant Permission Register Reference Number K298.   11.   Copy
Notification of Grant of Permission Register Reference Number M489.   12.   Copy
Notification of Grant of Permission Register Reference Number M2368.   13.  
Planning Permission Register Reference Number 2652.   14.   Planning Permission
Register Reference Number R.A.1315.   15.   Copy Building Bye-Law Approval
Notice BBL/771/77.

 



--------------------------------------------------------------------------------



 



16.   Copy Building Bye-Law Approval Order Number BBL/617/68.   17.   Original
Architect’s Certificate of Compliance of Paddy Dowling dated 5 December 1985.  
18.   Certificate of Compliance dated 3 May 1985 of Christopher Kearon with
Planning Permission renew boundary wall and railings and external loading dock.
  19.   Copy Planning Search dated 22 June 2005.   C.   GENERAL   20.   Original
Family Law Declaration of Denis Bergin dated 27 March 1985 for the benefit of
the Vendor.   21.   Copy Section 45 Consent dated 23 March 1985.   22.   Copy
Certificate of Incorporation and Memorandum and Articles of Association of the
following:-

  22.1.   Christopher G. Cooney Limited.     22.2.   Warner-Lambert Ireland
Limited.     22.3.   European Electronic Test Centre.

 



--------------------------------------------------------------------------------



 



SEARCHES SCHEDULE
Negative Search No. 1007/1985 together with Negative Search for all acts by
Warner-Lambert Ireland Limited from 19 March 1985 to 4 March 1996 and against
the Vendor from 9 May 1985 to the date of the Certificate to affect the lands of
Kill-O’The-Grange in the Barony of Rathdown and County of Dublin and situate at
Abbey Road, Dun Laoghaire in the County of Dublin.

 



--------------------------------------------------------------------------------



 



SPECIAL CONDITIONS

1   Save where the context otherwise requires or implies or the text hereof
expresses to the contrary, the definitions and provisions as to interpretation
set forth in the within General Conditions shall be applied for the purposes of
these Special Conditions.   2.   The said General Conditions shall:

  2.1.   apply to the sale in so far as the same are not hereby altered or
varied, and these Special Conditions shall prevail in case of any conflict
between them and the General Conditions     2.2.   be read and construed without
regard to any amendment therein, unless such amendment shall be referred to
specifically in these Special Conditions.

3.   Title

  3.1.   The title to the Subject Property shall commence with the Lease dated
21 February 1949 and shall pass to Indenture of Assignment dated 16
November 1960 and shall be deduced therefrom. A certified copy only of the Lease
shall be handed over on closing. Without prejudice all intermediary title and
prior title documents in the Vendors possession shall be handed over on closing.
    3.2.   By virtue of Supplemental Indentures dated 7 May 1954 and 23
September 1960 each made between Clara Espinasse of the one part and Christopher
G. Cooney Limited of the other part the Lease was varied in that the said
Supplemental Indentures permitted (inter alia) the erection of a factory on the
Subject Property and the user thereof for traders, manufacturers or businesses.
The Purchaser will be furnished with a certified copy of the Deed of Endorsement
dated 23 September 1960 and will accept same as evidence of the Lessor’s consent
for the construction of the buildings on the Subject Property and that all
conditions to which such consents may be subject have been complied with. The
Vendor does not have in its possession a copy of the Supplemental Deed dated 7
May 1954 and the Purchaser shall not call for the Vendor to produce the said
Deed and the Purchaser shall raise no objection, requisition or enquiry in this
regard.     3.3.   The Subject Property is being sold subject to and with the
benefit of Indenture of Sub-Lease dated 12 March 1962 and made between
Warner-Lambert (Ireland) Limited of the one part and The Electricity Supply
Board of the other part for the term of 100 years from 12 March 1962 subject to
yearly rent of one shilling (if demanded). The consent of the party entitled to
the Lessors’ interest under the 1949 Lease, to the grant to the 99 year Lease to
the ESB is endorsed on the said Lease. Nothing further will be provided. The
Vendor has never demanded from the ESB the rent payable under the Sub-Lease from
the date the Vendor acquired the Property. No objection, requisition or enquiry
shall be raised in this regard. The Vendor will notify the ESB of the change in
ownership following the sale.

 



--------------------------------------------------------------------------------



 



  3.4.   The Property is being sold subject to the restrictive covenant
contained in the Deed dated 17 November 1960 and made between Warner-Lambert
(Ireland) Limited of the one part and Dublin County Council of the other part in
relation to the use of the Subject Property. In this regard the Purchaser is
referred to Declaration of Denis Bergin (Director of Warner-Lambert Ireland
Limited) dated 1 April 1985 (paragraph 5) in which he confirms to the best of
his knowledge, information and belief that the covenants and conditions
contained in this Deed have been complied with and that no notices have been
served on Warner-Lambert (Ireland) Limited by the County Council. On closing the
Purchaser will be furnished with a similar declaration from an officer of the
Vendor confirming that insofar as they are aware the covenants and conditions
contained in the Deed dated 17 November 1960 have been complied with since the
Vendor acquired the Subject Property and that no notices have been served on the
Vendor by the said County Council or on their behalf or by any other party.
Nothing further shall be provided and no objection, requisition or enquiry shall
be raised in this regard.     3.5.   The Purchaser is referred to the
Declaration of Denis Bergin (Director of Warner-Lambert (Ireland) Limited) dated
1 April 1985 (paragraph 4) as evidence of compliance of the obligations of the
Lessee contained in the Lease and the Supplemental Agreements and as evidence
that there has been no material change of use of the Subject Property by
Warner-Lambert (Ireland) Limited since it acquired the Property in 1960. On
closing an officer of the Vendor will provide a Declaration confirming that to
the best of their knowledge, information and belief there have been no breaches
of the said covenants and that no notices have been served in respect of the
Subject Property comprised in and demised by the Lease and that there has been
no material change of use of the Subject Property by the Vendor since it
acquired the Subject Property in 1985.     3.6.   The Vendor has made no steps
to acquire the freehold interest in the Property. It will be matter for the
Purchaser to make any enquiries in relation to the acquisition of the freehold
of the Subject Property and no objection, requisition or enquiry shall be raised
in this regard.     3.7.   To the extent that the Vendor’s interest in the
Subject Property is subject to any mortgage or charge on completion, the
Purchaser shall not require a release and discharge of the relevant mortgage or
charge on the completion of the Sale but shall accept the Vendors Solicitors’
undertaking to discharge out of the proceeds of sale all sums required to
satisfy the relevant mortgage or charge and to furnish a release and/or
discharge in respect thereof (or alternatively the relevant mortgage with a
vacate endorsed) as soon as practicable following completion of the Sale.

4.   Occupational Lease

  4.1.   The Purchaser is referred to the Occupational Lease at document number
8 of the Documents Schedule hereto in which part of the Subject Property is let
to the Occupational Tenant for a term of 4 years and 9 months from 1 April 2003
to 31 December 2007 and subject to the annual rent of €66,000 (inclusive of
insurance).

 



--------------------------------------------------------------------------------



 



  4.2.   The Purchaser shall assume and the Vendor shall not be obliged to prove
compliance by the Occupational Tenant of the Subject Property with any covenants
on the their part contained in the Occupational Lease.     4.3.   The rent for
the quarter in which the closing date falls shall be apportioned from the date
of closing to the end of that quarter in respect of the rent actually received.
In the event that the Occupational Tenant shall not have discharged the rent in
respect of the period up to the date of actual closing the Vendor shall be
entitled to collect from the Occupational Tenant outstanding arrears of rent due
under the Occupational Lease in respect of the period up to the date of
completion and if necessary to issue proceedings against the Occupational Tenant
(but not proceedings for bankruptcy, winding up, dissolution or ejectment).    
4.4.   The Purchaser shall not call for evidence of payment of rates by the
Occupational Tenant in relation to that part of the Subject Property let to the
Occupational Tenant or for evidence of payment of water charges, refuse charges
and similar outgoings and accepts that the same is the liability of the
Occupational Tenant as occupier thereof. The Purchaser shall be deemed to
satisfy itself in that regard prior to the execution hereof and shall raise no
objection, requisition or enquiry in relation thereto. No apportionment shall be
required on completion in respect of such outgoings in respect of that portion
of the Subject Property. The Vendor will apportion commercial rates only in
respect of the part of the Subject Property occupied by the Vendor.

5.   Planning

  5.1.   The Purchaser shall carry out its own inspection and survey of the
Subject Property and will satisfy itself regarding the extent to which the
Subject Property (which, for the avoidance of doubt includes all buildings and
structures thereon and any work carried out thereon) and use thereof complies
with the provisions of the Local Government (Planning and Development) Acts 1963
to 1999, the Planning and Development Act 2000, the Local Government (Sanitary
Services) Acts 1878 to 1964, the Building Control Act 1990, the Safety, Health
and Welfare at Work Act 1989, the Fire Services Act 1981 (hereinafter
collectively referred to as the Planning Acts) and any enactments or
re-enactment thereof and all regulations made from time to time thereunder
effect the Subject Property or the use thereof.     5.2.   The Purchaser is
furnished with the Planning Permissions, the Building Bye Law Approval Notice
and the Certificate of Compliances referred to at 9 to 18 of the Document
Schedule and copy planning search at number 19 of the Document Schedule. The
Vendor refers to Permission D00A/0530 listed on the planning search and confirms
that no works were carried out on foot of this Permission. The Vendor does not
have a copy of Permission D00A/0530 and the Purchaser shall not call for a copy
of same. No further permissions, approvals, certificates, opinions or
correspondence shall be furnished or required in relation to the Subject
Property and General Condition 36 is hereby varied.

 



--------------------------------------------------------------------------------



 



6.   Identity       The Purchaser shall be deemed to have satisfied itself in
relation to all matters pertaining to the identity of the Subject Property and
the boundaries thereof prior to the execution hereof and shall raise no
objection, requisition or enquiry in this regard. General Condition 14 is hereby
deleted.   7.   Completion       The sale shall be completed and the balance of
the purchase money paid by the Purchaser on or before the closing date in
sufficient time to enable the Vendor to receive full value for the balance of
the purchase price on the date of actual completion. The provisions of General
Condition 24 (a) of the 2001 Contract are hereby varied accordingly.   8.  
Insurance       The Vendor shall on the date of closing cancel its insurance in
respect of the Subject Property. The Purchaser shall effect its own insurance as
and from the date of completion of the sale.   9.   Vacant Possession       The
sale of the Subject Property is subject to the Occupational Lease and
accordingly vacant possession of that portion of the Subject Property let to the
Occupational Tenant shall not be delivered on completion.   10.   Roads and
Services       The Purchaser shall be deemed to have satisfied itself prior to
the execution hereof that the Subject Property is adequately serviced and has
the benefit of all easements, rights and privileges required for the proper use
and enjoyment of same and the extent to which the roads, laneways and services
to and abutting the Subject Property have been taken in charge by the Local
Authority and shall raise no objection, requisition or enquiry in this regard.  
11.   Non-Title Information       The non-title information has not been
completed as the Property comprises a commercial property.   12.   No Turn      
The Purchaser shall not (without the prior consent of the Vendor) assign,
novate, sub-sell or otherwise dispose of its interest in respect of the Subject
Property under this Contract.   13.   Entire Agreement       This Contract
comprises the entire of the Agreement between the Vendor and the Purchaser. Any

 



--------------------------------------------------------------------------------



 



statements, representations, warranties or otherwise whatsoever made by the
Vendor, its agents or employees during the course of negotiations leading up to
the closing date which are not herein contained and set forth are hereby treated
as having been withdrawn and will have no force or effect at law whatsoever.

 



--------------------------------------------------------------------------------



 



NON-TITLE INFORMATION

         
Query
  Reply   (Please tick and / or Insert
 
      comments as appropriate)

              1 SERVICES   YES   NO   COMMENT
1.1. How is the Subject Property serviced as to:
           
1.1.1. drainage;
           
1.1.2. Water supply,
           
1.1.3. electricity;
           
1.1.4. gas; and
           
1.1.5. otherwise.
           
 
           
1.2. Have the services (including roads, lanes, footpaths, sewers and drains)
abutting or servicing the Subject Property been taken over by the Local
Authority?
           
Will a letter from the Local Authority or a solicitor’s certificate to vouch the
position be furnished on or before closing?
           
If services are not in charge, are there appropriate easements and indemnities
in existence?
           
 
           
1.3. Is the Subject Property serviced by:
           
1.3.1. septic tank; or,
           
1.3.2. private drainage scheme.
           
 
           
1.4. Is the Subject Property serviced for television and K so, is it by;
           
1.4.1. Cable T.V.;
           
1.4.2. Satellite Dish;
           
1.4.3. MMDF;
           
1.4.4. TV aerial owned by Vendor; or
           
1.4.5. TV aerial owned by another.
           
If 1.4.2 or 1.4.4 applies, will it be included in the Purchase Price?
           
 
           
1.5. Is there a telephone line to be supplied with the Subject Property?.
           
 
           
1.6. Is there an ISDN line to be supplied with the Subject Property’?
           

 



--------------------------------------------------------------------------------



 



             
2.1. Are there any contents included in the Purchase Price?
           
If so, give Vendors estimate of value.
          €
 
           
2.2. Are there any fixtures, fittings or chattels included in this Sale which
are the subject of any Lease, Rent, Hire Purchase Agreement or Chattel Mortgage?
           
If so, furnish now the Agreement and on closing proof of payment to date or
discharge thereof.
           
 
           
3. OUTGOINGS
           
 
           
3.1. What is the Rateable Valuation of:
           
3.1.1. Lands;
          €
3.1.2. Buildings.
          €
 
           
3.2. Give particulars of any other periodic or annual charge which affects the
Subject Property or any part of it.
           

 



--------------------------------------------------------------------------------



 



2.   CONTENTS                     Yes No           Comment   i.   Are there any
contents included in the Purchase Price.       If so, give Vendor’s estimate of
value.   ii.   Are there any fixtures, fittings or chattels included in this
Sale which are the subject of any Lease, Rent, Hire Purchase Agreement or
Chattel Mortgage.       If so, furnish now the Agreement and on closing proof of
payment to date or discharge thereof.   3.   OUTGOINGS   i.   What is the
Rateable Valuation of:

  (a)   Lands;     (b)   Buildings.

ii.   Give particulars of any other periodic or annual charge which affects the
Subject Property or any part of it.

 



--------------------------------------------------------------------------------



 



NOTE:   These General Conditions are not to be altered or deleted other than by
way of Special Condition. A Special Condition altering or deleting a General
Condition should give the reason for such variation, unless manifestly evident.
Special Conditions should be utilised in instances where it is required to adopt
Recommendations or Advices of the Law Society or of any Committee associated
with it, where such Recommendations or Advices are at variance with provisions
expressed in the General Conditions.

GENERAL CONDITIONS OF SALE
DEFINMONS
In these General Conditions:
“Conditions” means the attached Special Conditions and these General Conditions
“Documents Schedule”, “Searches Schedule” and “Special Conditions” mean
respectively the attached Documents Schedule, Searches Schedule and Special
Conditions.
“Memorandum” means the Memorandum of Agreement on Page 1 hereof
“Particulars” means the Particulars and Tenure on Page 2 hereof and any
extension of the same
“Purchaser” means the party identified as such in the Memorandum
“Sale” means the transaction evidenced by the Memorandum, the Particulars and
the Conditions
“Subject Property” means the property or interest in property which is the
subject of the Sale
“Vendor” means the party identified as such in the Memorandum.

2.   In the Conditions save where the context otherwise requires or implies:

“Apportionment Date” means either (a) the later of (i) the Closing Date (as
defined hereunder) and (ii) such subsequent date from which delay in completing
the Sale shall cease to be attributable to default on the part of the Vendor or
(b) in the event of the Vendor exercising the right referred to in Condition 25
(a)(ii) hereunder, the date of actual completion of the Sale or (c) such other
date as may be agreed by the Vendor and the Purchaser to be the Apportionment
Date for the purpose of this definition
“Assurance” means the document or documents whereby the Sale is to be carried
into effect
“Closing Date” means the date specified as such in the Memorandum, or, if no
date is specified, the first Working Day after the expiration of five weeks
computed from the Date of Sale
“Competent Authority” includes the State, any Minister thereof, Government
Department, State Authority, Local Authority, Planning Authority, Sanitary
Authority, Building Control Authority, Fire Authority, Statutory Undertaker or
any Department, Body or person by statutory provision or order for the time
being in force authorised directly or indirectly to control, regulate, modify or
restrict the development, use or servicing of land or buildings, or empowered to
acquire land by compulsory process
“Date of Sale” means the date of the auction when the Sale shall have been by
auction, and otherwise means the date upon which the contract for the Sale shall
have become binding on the Vendor and the Purchaser

 



--------------------------------------------------------------------------------



 



“Development” has the meaning ascribed to it by the Local Government (Planning
and Development Act) 1963 or by the Planning and Development Act, 2000 which
ever meaning shall be applicable to the circumstances
“Lease” includes (a) a fee farm grant and every contract (whether or not in
writing or howsoever effected, derived or evidenced) whereby the relationship of
Landlord and Tenant is or is intended to be created and whether for any freehold
or leasehold estate or interest and (b) licences and agreements relating to the
occupation and use of land, cognate words being construed accordingly
“Non-Title Information Sheet” means the Non-Title Information sheet attached
hereto
“Planning Legislation” means the Local Government (Planning and Development)
Acts 1963 to 1999, the Planning and Development Act, 2000, Building Bye Laws,
the Building Control Act 1990, and all regulations made under those Acts
“Purchased Chattels” means such chattels, fittings, tenant’s fixtures and other
items as are included in the Sale
“Purchase Price” means the Purchase Price specified in the Memorandum PROVIDED
HOWEVER that, if the Sale provides for additional moneys to be paid by the
Purchaser for goodwill, crops or Purchased Chattels, the expression “Purchase
Price” shall be extended to include such additional moneys
“Requisitions” include Requisitions on the title or titles as such of the
Subject Property and with regard to rents, outgoings, rights, covenants,
conditions, liabilities (actual or potential), planning and kindred matters and
taxation issues material to such property
“Stipulated Interest Rate” means the interest rate specified in the Memorandum,
or, if no rate is so specified, such rate as shall equate to 4 per centum per
annurn above the Court Rate obtaining pursuant to Section 22, Courts Act, 1981
and ruling at the date from which interest is to run
“Working Day” does not include any Saturday or Sunday or any Bank or Public
Holiday or any of the seven days immediately succeeding Christmas Day.
INTERPRETATION

3.   In the Conditions save where the context otherwise requires or implies:

Words importing the masculine gender only include the feminine, neuter and
common genders, and words importing the singular number only include the plural
number and vice versa
The words “Vendor” and “Purchaser” respectively include (where appropriate)
parties deriving title under them or either of them and shall apply to any one
or more of several Vendors and Purchasers as the case may be and so that the
stipulations in the Conditions contained shall be capable of being enforced on a
joint and several basis
Any condition (or, as the case may be, any part of any condition) herein
contained, not going to the root of the Contract, which shall be or become void,
illegal or invalid or shall contravene any legislation for the time being in
force, shall, while the same shall continue to be void, illegal, invalid, or so
in contravention be deemed to have been severed and omitted from the Conditions
PROVIDED HOWEVER that neither its inclusion in the first instance nor its deemed
severance and omission as aforesaid shall prejudice the enforceability of the

 



--------------------------------------------------------------------------------



 



Conditions nor affect or curtail the other stipulations and provisions herein
set forth
Unless the contrary appears, any reference hereunder:

(a)   to a particular Condition shall be to such of these General Conditions of
Sale as is identified by said reference   (b)   to a Statute or Regulation or a
combination of Statutes or Regulations shall include any extension, amendment,
modification or re-enactment thereof, and any Rule, Regulation, Order or
Instrument made thereunder, and for the time being in force

Headings and marginal notes inserted in the Conditions shall not affect the
construction thereof nor shall the same have any contractual significance.
AUCTION

4.   Where the Sale is by auction, the following provisions shall apply:

(a)   the Vendor may divide the property set forth in the Particulars into lots
and sub-divide, consolidate or alter the order of sale of any lots   (b)   there
shall be a reserve price for the Subject Property whether the same shall
comprise the whole or any part of the property set forth in the Particulars and
the Auctioneer may refuse to accept any bid. If any dispute shall arise as to
any bidding the Auctioneer shall (at his option) either determine the dispute or
again put up the property in question at the last undisputed bid. No person
shall advance at a bidding a sum less than that fixed by the Auctioneer, and no
accepted bid shall be retracted. Subject to the foregoing, the highest accepted
bidder shall be the Purchaser   (c)   the Vendor may:

(i) bid himself, or by an agent, up to the reserve price
(ii) withdraw the whole of the property set forth in the Particulars or, where
such property has been divided into lots, withdraw any one or more of such lots
at any time before the same has been sold without disclosing the reserve price

(d)   the Purchaser shall forthwith pay to the Vendor’s Solicitor as stakeholder
a deposit of ten per centum (10%) of the Purchase Price in part payment thereof,
and shall execute an agreement in the form of the Memorandum to complete the
purchase of the Subject Property in accordance with the Conditions.

PRIVATE TREATY SALE

5.   Where the sale is by private treaty, the following provisions shall apply:
  (a)   the Purchaser shall, on or before the Date of Sale, pay to the Vendor’s
Solicitor a deposit of the amount stated in the Memorandum in part payment of
the Purchase Price, which deposit is, with effect on and from the Date of Sale,
to be held by the said Solicitor as stakeholder   (b)   if notwithstanding
Condition 5(a) a part of such deposit has been or is paid to any other person
appointed or nominated by the Vendor, that other person, with effect as from the
Date of Sale, shall be deemed to receive or to have received said part as
stakeholder

 



--------------------------------------------------------------------------------



 



(c)   any moneys paid by way of deposit by or on behalf of the Purchaser prior
to the Date of Sale to the Vendor’s Solicitor or to any such other person as
aforesaid shall, up to the Date of Sale, be held by the recipient thereof as
trustee for the Purchaser.

THE FOLLOWING CONDITIONS APPLY WHETHER THE SALE IS BY
AUCTION OR BY PRIVATE TREATY
PURCHASER QN NOTICE OF CERTAIN DOCUMENTS

6.   The documents specified in the Documents Schedule or copies thereof have
been available for inspection by the Purchaser or his Solicitor prior to the
Date of Sale. If all or any of the Subject Property is stated in the Particulars
or in the Special Conditions to be held under a lease or to be subject to any
covenants, conditions, rights, liabilities or restrictions, and the lease or
other document containing the same is specified in the Documents Schedule, the
Purchaser, whether availing of such opportunity of inspection or not, shall be
deemed to have purchased with full knowledge of the contents thereof,
notwithstanding any partial statement of such contents in the Particulars or in
the Conditions.

DELIVERY OF TITLE

7.   Within seven Working Days from the Date of Sale, the Vendor shall deliver
or send by post to the Purchaser or his Solicitor copies of the documents
necessary to vouch the title to be shown in accordance with the Conditions.

TITLE

8.   (a)   The Title to be shown to the Subject Property shall be such as is set
forth in the Special Conditions

  (b)   Where the title to be shown to the whole or any part of the Subject
Property is based on possession, the Vendor shall, in addition to vouching that
title and dealing with such further matters as are required of him by the
Conditions, furnish to the Purchaser on or before completion of the Sale a
certificate from the Revenue Commissioners to the effect (i) that the Subject
Property or (as the case may be) such part of the same as aforesaid is not
charged with any of the taxes covered by the provisions of Section 146, Finance
Act, 1994 as amended by Section 128 Finance Act, 1996 or (ii) that the Revenue
Commissioners are satisfied that any such charge will be discharged within a
time considered by them to be reasonable     (c)   Save as stipulated in the
Special Conditions the Vendor shall, prior to or at the completion of the Sale,
discharge all mortgages and charges for the payment of money (other than items
apportionable under Condition 27(b)) which affect the Subject Property.

FOREIGN VENDOR

9.   Where the Vendor is a company, corporation, association or other similar
entity incorporated, formed or established outside the State, the Vendor shall
disclose this fact in the Special Conditions.

LEASEHOLD TITLE

10.   (a)    Where any of the Subject Property is held under a lease, the
Purchaser shall not call for or investigate the title of the grantor or lessor
to make the same, but shall conclusively assume that it was well and validly
made, and is a valid and subsisting lease.

 



--------------------------------------------------------------------------------



 



(b)   Where any of the Subject Property is stated to be held under a lease or an
agreement therefor then:

  (i)   no Objection or Requisition shall be made or indemnity required on
account of such lease or agreement being (if such is the case) a sublease or
agreement therefor, or on account of any superior lease comprising other
property apart from the Subject Property or reserving a larger rent, or on the
ground of any superior owner not having concurred in any apportionment or
exclusive charge of rent     (ii)   no Objection or Requisition shall be made by
reason of any discrepancy between the covenants, conditions and provisions
contained in any sublease and those in any superior lease, unless such as could
give rise to forfeiture or a right of re-entry     (iii)   the production of the
receipt for the last gale of rent reserved by the lease or agreement therefor,
under which the whole or any part of the Subject Property is held, (without
proof of the title or authority of the person giving such receipt) shall (unless
the contrary appears) be accepted as conclusive evidence that all rent accrued
due has been paid and all covenants and conditions in such lease or agreement
and in every (if any) superior lease have been duly performed and observed or
any breaches thereof (past or continuing) effectively waived or sanctioned up to
the actual completion of the Sale, whether or not it shall appear that the
lessor or reversioner was aware of such breaches. If the said rent (not being a
rack rent) shall not have been paid in circumstances where the party entitled to
receive the same is not known to the Vendor, or if the Subject Property is
indemnified against payment of rent, the production of a Statutory Declaration
so stating shall (unless the contrary appears) be accepted as such conclusive
evidence, provided that the Declaration further indicates that no notices or
rent demands have been served on or received by the Vendor under the lease or
agreement on foot of which the Subject Property is held; that the Vendor has
complied with all the covenants (other than those in respect of payment of rent)
on the part of the lessee and the conditions contained in such lease or
agreement, and that he is not aware of any breaches thereof either by himself or
by any of his predecessors in title     (iv)   if any of the Subject Property is
held under a lease or agreement for lease requiring consent to alienation, the
Vendor shall apply for and endeavour to obtain such consent, and the Purchaser
shall deal expeditiously and constructively with and shall satisfy all
reasonable requirements of the lessor in relation to the application therefor,
but the Vendor shall not be required to institute legal proceedings to enforce
the issue of any such consent or otherwise as to the withholding of the same. If
such consent shall have been refused or shall not have been procured and written
evidence of the same furnished to the Purchaser on or before the Closing Date,
or if any such consent is issued subject to a condition, which the Purchaser on
reasonable grounds refuses to accept, either party may rescind the Sale by seven
days prior notice to the other.

PRIOR TITLE

         
11.
  (a)   The title to the Subject Property prior to the date of the instrument
specified in the Special Conditions as the commencement of title, whether or not
appearing by recital, inference or otherwise, shall not be required, objected to
or investigated.

 



--------------------------------------------------------------------------------



 



  (b)   In the case of registered freehold or leasehold land registered under
the Registration of Title Acts, 1891 to 1942 or the Registration of Title Act,
1964 the provisions of subparagraph (a) of this Condition shall apply without
prejudice to Sections 52 and 115 of the last mentioned Act and shall not
disentitle the Purchaser from investigating the possibility of there having been
a voluntary disposition on the title within the period of twelve years
immediately preceding the Date of Sale or a disposition falling within
Section 121, Succession Act, 1965 as extended by Section 25 (5), Family Law Act,
1995 and the Vendor shall be required to deal with all points properly taken in
or arising out of such investigation.

INTERMEDIATE TITLE

12.   Where in the Special Conditions it is provided that the title is to
commence with a particular instrument and then to pass to a second instrument or
to a specified event, the title intervening between the first instrument and the
second instrument or the specified event, whether or not appearing by recital,
inference or otherwise, shall not be required, objected to or investigated.

REGISTERED LAND

13.   Where all or any of the Subject Property consists of freehold or leasehold
registered land registered under the Registration of Title Acts, 1891 to 1942
(“the Acts of 1891 to 1942”) or the Registration of Title Act, 1964 (“the Act of
1964”) then:

  (a)   if the registration is subject to equities under the Acts of 1891 to
1942, the Purchaser shall not require the equities to be discharged, but the
Vendor shall, with the copy documents to be delivered or sent in accordance with
Condition 7, furnish sufficient evidence of title prior to first registration or
otherwise to enable the Purchaser to procure their discharge     (b)   if the
registration is with a possessory title under the Act of 1964 the Purchaser
shall not require the Vendor to be registered with an absolute title, but the
Vendor shall, with the copy documents to be delivered or sent in accordance with
Condition 7, furnish sufficient evidence of the title prior to such registration
or otherwise to enable the Purchaser to be registered with an absolute title    
(c)   the Vendor shall, with the copy documents to be delivered or sent in
accordance with Condition 7, furnish to the Purchaser a copy of the Land
Registry Folio or Folios relating to the Subject Property written up-to-date (or
as nearly as practicable up-to date), together with a copy of the relevant Land
Registry map or file plan     (d)   the Vendor shall furnish a Statutory
Declaration, by some person competent to make it, confirming that there are not
in existence any burdens which under the Act of 1964 affect registered land
without registration, save such (if any) as are specifically mentioned in the
Particulars or the Special Conditions     (e)   if the Land Certificate has been
issued to the Land Commission or if no such Certificate has been issued, the
Purchaser shall not be entitled to require such Certificate to be produced,
handed over on completion or issued     (f)   the Purchaser shall procure
himself to be registered as owner of the Subject Property at his own expense    
(g)   in the.event of the Subject Property being subject to a Land Purchase
Annuity the Vendor shall, prior to completion, redeem the same or (as the case
may be) such proportion thereof as may be allocated to the Subject Property

 



--------------------------------------------------------------------------------



 



  (h)   where the Subject Property is part only of the lands in a Folio, the
Vendor shall (i) do everything within the reasonable power or procurement of the
Vendor to satisfy within a reasonable time any Land Registry mapping queries
arising on the registration of the Assurance to the Purchaser so far as it
affects that land, and (ii) pay and discharge any outlay to the Land Registry
which ought properly to be paid by the Vendor, including additional fees
attributable to default on the part of the Vendor.

IDENTITY

14.   The Purchaser shall accept such evidence of identity as may be gathered
from the descriptions in the documents of title plus (if circumstances require)
a statutory declaration to be made by a competent person, at the Purchaser’s
expense, that the Subject Property has been held and enjoyed for at least twelve
years in accordance with the title shown. The Vendor shall be obliged to furnish
such information as is in his possession relative to the identity and extent of
the Subject Property, but shall not be required to define exact boundaries,
fences, ditches, hedges or walls or to specify which (if any) of the same are of
a party nature, nor shall the Vendor be required to identify parts of the
Subject Property held under different titles.

RIGHTS — LIABILITIES — CONDITION OF SUBJECT PROPERTY

15.   The Vendor shall disclose before the Date of Sale, in the Particulars the
Special Conditions or otherwise, all easements, rights, reservations,
exceptions, privileges, covenants, restrictions, rents, taxes and other
liabilities (not already known to the Purchaser or apparent from inspection)
which are known by the Vendor to affect the Subject Property and are likely to
affect it following completion of the Sale.   16.   Subject to Condition 15, the
Purchaser shall be deemed to buy:

  (a)   with full notice of the actual state and condition of the Subject
Property and     (b)   subject to (i) all leases (if any) mentioned in the
Particulars or in the Special Conditions and (ii) all easements, rights,
reservations, exceptions, privileges, covenants, restrictions, rents, taxes,
liabilities, outgoings and all incidents of tenure affecting the Subject
Property.

REQUISITIONS

17.   The Purchaser shall, within fourteen Working Days after the later of
(i) the Date of Sale or (ii) the delivery of the copy documents of title in
accordance with Condition 7, send to the Vendor’s Solicitor a written statement
of his Objections (if any) on the title and his Requisitions. Any Objection or
Requisition not made within the time aforesaid and not going to the root of the
title shall be deemed to have been waived. The Vendor’s Replies to any
Objections or Requisitions shall be answered by the Purchaser in writing within
seven Working Days after the delivery thereof and so on toties quoties, and, if
not so answered, shall be considered to have been accepted as satisfactory. In
all respects time shall be deemed to be of the essence of this Condition.   18.
  If the Purchaser shall make and insist on any Objection or Requisition as to
the title, the Assurance to him or any other matter relating or incidental to
the Sale, which the Vendor shall, on the grounds of unreasonable delay or
expense or other reasonable ground, be unable or unwilling to remove or comply
with, the Vendor shall be at liberty (notwithstanding any intermediate
negotiation or litigation or attempts to remove or comply with the same) by
giving to the Purchaser or his Solicitor not less than five Working

 



--------------------------------------------------------------------------------



 



Days notice to rescind the Sale. In that case, unless the Objection or
Requisition in question shall in the meantime have been withdrawn, the Sale
shall be rescinded at the expiration of such notice.
SEARCHES

19.   The Purchaser shall be furnished with the searches (if any) specified in
the Searches Schedule and any searches already in the Vendor’s possession, which
are relevant to the title or titles on offer. Any other searches required by the
Purchaser must be obtained by him at his own expense. Where the Special
Conditions provide that the title shall commence with a particular instrument
and then pass to a second instrument or to a specified event, the Vendor shall
not be obliged to explain and discharge any act which appears on a search
covering the period between such particular instrument and the date of the
second instrument or specified event, unless same goes to the root of the title.
Subject as aforesaid the Vendor shall explain and discharge any acts appearing
on Searches covering the period from the date stipulated or implied for the
commencement of the title to the date of actual completion.

ASSURANCE

         
20.
  (a)   On payment of all moneys payable by him in respect of the Sale, and
subject to the provisions of Section 980, Taxes Consolidation Act, 1997, and (if
relevant) to those contained in Section 107, Finance Act, 1993 (in relation to
Residential Property Tax), the Purchaser shall be entitled to a proper Assurance
of the Subject Property from the Vendor and all other (if any) necessary
parties, such Assurance to be prepared by and at the expense of the Purchaser.
The draft thereof shall be submitted to the Vendor’s Solicitor not less than
seven Working Days, and the engrossment not less than four Working Days, before
the Closing Date. The delivery of the said draft or engrossment shall not
prejudice any outstanding Objection or Requisition validly made.

  (b)   If the Stamp Duty (Particulars to be Delivered) Regulations, 1995 apply
to the Sale, the Vendor shall, on or before handing over the Assurance, furnish
to the Purchaser the Form referred to in such Regulations duly completed in
accordance therewith.

VACANT POSSESSION

21.   Subject to any provision to the contrary in the Particulars or in the
Conditions or implied by the nature of the transaction, the Purchaser shall be
entitled to vacant possession of the Subject Property on completion of the Sale.

LEASES

22.   Where the Subject Property is sold subject to any lease, a copy of the
same (or, if the provisions thereof have not been reduced to writing, such
evidence of its nature and terms as the Vendor shall be able to supply) together
with copies of any notices in the Vendor’s possession served by or on the lessee
(and of continuing and material relevance) shall, prior to the Sale, be made
available for inspection by the Purchaser or his Solicitor.   23.   Unless the
Special Conditions provide to the contrary, the Purchaser shall be entitled to
assume that, at the Date of Sale, the lessee named in any such Lease (as is
referred to in Condition 22) is still the lessee; that there has been no
variation in the terms and conditions of said Lease (other than such as may be
evident from an inspection of the Subject Property or apparent from the
Particulars or the documents furnished to the Purchaser prior to the Sale), and
that the said terms and conditions (save those pertaining to the actual state
and condition of the Subject Property) have been complied with.

 



--------------------------------------------------------------------------------



 



COMPLETION AND INTEREST

24.   (a) The Sale shall be completed and the balance of the Purchase Price paid
by the Purchaser on or before the Closing Date.

     (b) Completion shall take place at the Office of the Vendor’s Solicitor.

25.   (a) If by reason of any default on the part of the Purchaser, the purchase
shall not have been completed on or before the later of (a) the Closing Date or
(b) such subsequent date whereafter delay in completing shall not be
attributable to default on the part of the Vendor

(i) the Purchaser shall pay interest to the Vendor on the balance of the
Purchase Price remaining unpaid at the Stipulated Interest Rate for the period
between the Closing Date (or as the case may be such subsequent date as
aforesaid) and the date of actual completion of the Sale. Such interest shall
accrue from day to day and shall be payable before and after any judgment and
(ii) the Vendor shall in addition to being entitled to receive such interest,
have the right to take the rents and profits less the outgoings of the Subject
Property up to the date of the actual completion of the Sale
(b) If the Vendor by reason of his default shall not be able, ready and willing
to complete the Sale on the Closing Date he shall thereafter give to the
Purchaser at least five Working Days prior notice of a date upon which he shall
be so able ready and willing and the Purchaser shall not before the expiration
of that notice be deemed to be in default for the purpose of this Condition
provided that no such notice shall be required if the Vendor is prevented from
being able and ready to complete or to give said notice by reason of the act or
default of the Purchaser
(c) The Vendor shall not be entitled to delay completion solely because of a
dispute between the parties with regard to liability for such interest or as to
the amount of interest payable PROVIDED ALWAYS that such completion and the
delivery of any Assurance on foot of these Conditions shall be had strictly
without prejudice to the right of the Vendor to pursue his claim for interest.

26.   The submission of an Apportionment Account made up to a particular date or
other corresponding step taken in anticipation of completing the Sale shall not
per se preclude the Vendor from exercising his rights under the provisions of
Condition 25 and in the event of such exercise the said Apportionment Account or
the said other corresponding step shall (if appropriate) be deemed not to have
been furnished or taken, and the Vendor shall be entitled to furnish a further
Apportionment Account.

APPORTIONMENT AND POSSESSION

27.   (a) Subject to the stipulations contained in the Conditions, the
Purchaser, on paying the Purchase Price shall be entitled to vacant possession
of the Subject Property or (as the case may be) the rents and profits thereout
with effect from the Apportionment Date

(b) All rents, profits, rates, outgoings and moneys (including rent, outgoings
and money payable in advance but not including impositions derived from
hypothecation) referable to the Subject Property shall for the purpose of this
Condition, be apportioned (whether apportionable by law or not) on a day to day
basis as at the Apportionment Date, up to which the liability for or the
entitlement to the same shall (subject to apportionment as aforesaid to accord
with the position obtaining as to





--------------------------------------------------------------------------------



 



      moneys paid or due at such date) be for the account of the Vendor and
thereafter for that of the Purchaser provided that if completion shall have been
delayed through the default of the Vendor the Purchaser may opt for
apportionment under this Condition as at the Closing Date or at the date at
which the Purchaser (if also in default) shall have ceased to have been so in
default whichever shall be the later     (c)   In the implementation of this
Condition the Vendor shall be regarded as being the owner of the Subject
Property until midnight on such date as is appropriate for apportionment
purposes     (d)   The balance of the Purchase Price shall (where appropriate)
be adjusted upwards or downwards to accommodate apportionments calculated
pursuant to this Condition and the expression ‘balance of the Purchase Price”
where used in the Conditions shall be construed accordingly     (e)   To the
extent that same shall be unknown at the Apportionment Date (or shall not then
be readily ascertainable) amounts to be apportioned hereunder, including any
amount apportionable pursuant to Condition 27(f), shall be apportioned
provisionally on a fair estimate thereof, and, upon ascertainment of the actual
figures, a final apportionment shall be made, and the difference between it and
the provisional apportionment shall be refunded by the Vendor or the Purchaser
(as the case may be) to the other within ten Working Days of the liable party
becoming aware of the amount of such difference     (f)   Excise and kindred
duties payable in respect of the Subject Property or any licence attached
thereto shall be apportioned on a day to day basis as at the Apportionment Date
up to which the liability for the same shall be for the account of the Vendor
and thereafter for that of the Purchaser and Condition 27 (c) shall apply for
the purposes of such apportionment.

SECTION 45. LAND ACT 1965

28.   Where Section 45, Land Act, 1965 applies, the Purchaser shall, at his own
expense, procure any such Certificate or Consent as may be necessary thereunder
for the vesting of the Subject Property in him or his nominee and the Sale is
not conditional upon such consent being obtained

COMPULSORY REGISTRATION

         
29.
  (a)   If all or any of the Subject Property is unregistered land the
registration of which was compulsory prior to the Date of Sale the Vendor shall
be obliged to procure such registration prior to completion of the Sale

  (b)   If all or any of the Subject Property is unregistered land, the
registration of which shall become compulsory at or subsequent to the Date of
Sale, the Vendor shall not be under any obligation to procure such registration
but shall at or prior to such completion furnish to the Purchaser a Map of the
Subject Property complying with the requirements of the Land Registry as then
recognised and further the Vendor shall, if so requested within two years after
completion of the Sale, by and at the expense of the Purchaser, supply any
additional information, which he may reasonably be able to supply, and produce
and furnish any documents in his possession that may be required to effect such
registration.

SIGNING “IN TRUST” OR “AS AGENT”

30.   A Purchaser who signs the Memorandum “in Trust”, “as Trustee” or “ as
Agent”, or with any





--------------------------------------------------------------------------------



 



similar qualification or description without therein specifying the identity of
the principal or other party for whom he so signs, shall be personally liable to
complete the Sale, and to fulfil all such further stipulations on the part of
the Purchaser as are contained in the Conditions, unless and until he shall have
disclosed to the Vendor the name of his principal or other such party.
FAILURE TO PAY DEPOSIT

31.   The failure by the Purchaser to pay in full the deposit hereinbefore
specified as payable by him shall constitute a breach of condition entitling the
Vendor to terminate the Sale or to sue the Purchaser for damages or both but
such entitlement shall be without prejudice to any rights otherwise available to
the Vendor.   32.   In case a cheque taken for the deposit (having been
presented and whether or not it has been re-presented) shall not have been
honoured, then and on that account the Vendor may (without prejudice to any
rights.otherwise available to him) elect either

  (a)   to treat the Contract evidenced by the Memorandum, the Particulars and
the Conditions as having been discharged by breach thereof on the Purchaser’s
part or     (b)   to enforce payment of the deposit as a deposit by suing on the
cheque or otherwise.

DIFFERENCES — ERRORS

         
33.
  (a)   In this Condition “error” includes any omission, non-disclosure,
discrepancy, difference, inaccuracy, mis-statement or mis-representation made in
the Memorandum, the Particulars or the Conditions or the Non-Title Information
Sheet or in the course of any representation, response or negotiations leading
to the Sale, and whether in respect of measurements, quantities, descriptions or
otherwise

  (b)   The Purchaser shall be entitled to be compensated by the Vendor for any
loss suffered by the Purchaser in his bargain relative to the Sale as a result
of an error made by or on behalf of the Vendor provided however that no
compensation shall be payable for loss of trifling materiality unless
attributable to recklessness or fraud on the part of the Vendor nor in respect
of any matter of which the Purchaser shall be deemed to have had notice under
Condition 16(a) nor in relation to any error in a location or similar plan
furnished for identification only     (c)   Nothing in the Memorandum, the
Particulars or the Conditions shall:

  (i)   entitle the Vendor to require the Purchaser to accept property which
differs substantially from the property agreed to be sold whether in quantity,
quality, tenure or otherwise, if the Purchaser would be prejudiced materially by
reason of any such difference or     (ii)   affect the right of the Purchaser to
rescind or repudiate the Sale where compensation for a claim attributable to a
material error made by or on behalf of the Vendor cannot be reasonably assessed

  (d)   Save as aforesaid, no error shall annul the Sale or entitle the Vendor
or the Purchaser (as the case may be) to be discharged therefrom.





--------------------------------------------------------------------------------



 



DOCUMENTS OF TITLE RELATING TO OTHER PROPERTY

         
34.
  (a)   Documents of title relating to other property as well as to the Subject
Property shall be retained by the Vendor or other person entitled to the
possession thereof

  (b)   where the property is sold in lots, all documents of title relating to
more than one lot shall be retained by the Vendor, until the completion of the
Sales of all the lots comprised in such documents, and shall then (unless they
also relate to any property retained by the Vendor) be handed over to such of
the Purchasers as the Vendor shall consider best entitled thereto     (c)   the
Vendor shall give to the Purchaser (and where the property is sold in lots, to
the Purchaser of each lot) certified copies of all documents retained under this
Condition and pertinent to the title to be furnished (other than documents of
record, of which plain copies only will be given)     (d)   subject as
hereinafter provided, the Vendor shall give the usual statutory acknowledgement
of the right of production and undertaking for safe custody of all documents
(other than documents of record) retained by him under this Condition and
pertinent to the title to be furnished. Such acknowledgement and undertaking
shall be prepared by and at the expense of the Purchaser     (e)   if the Vendor
is retaining any unregistered land held wholly or partly under the same title as
the Subject Property, the Assurance shall be engrossed in duplicate by and at
the expense of the Purchaser, who shall deliver to the Vendor the Counterpart
thereof, same having been stamped and registered and (if appropriate) executed
by the Purchaser.

DISCLOSURE OF NOTICES

35.   Where prior to the Date of Sale

  (a)   any closing, demolition or clearance order         or     (b)   any
notice for compulsory acquisition or any other notice (other than such other
notice, details of which are required to be entered on the Planning Register
pursuant to the requirements of Planning Legislation)

made or issued by or at the behest of a Competent Authority in respect of the
Subject Property and affecting the same at the Date of Sale has been notified or
given to the Vendor (whether personally or by advertisement or posting on the
Subject Property or in any other manner) or is otherwise known to the Vendor, or
where the Subject Property is, at the Date of Sale, affected by any award or
grant, which is or may be repayable by the Vendor’s successor in title, then if
the Vendor fails to show

  (i)   that, before the Date of Sale, the Purchaser received notice or was
aware of the matter in question         or     (ii)   that the matter in
question was apparent from inspection of the Development Plan or the current or
published Draft Development Plan for the area within which the Subject Property
is situate         or     (iii)   that same is no longer applicable or material





--------------------------------------------------------------------------------



 



or

(iv)   that same does not prejudicially affect the value of the Subject Property

or
(v) that the subject thereof can and will be dealt with fully in the
Apportionment Account
the Purchaser may by notice given to the Vendor rescind the Sale.
DEVELOPMENT
36.
In cases where property is affected by all unauthorised development or a breach
of Condition I Conditions I . it a Permission Approval amounting to a
non-conforming development or where the Bye-Law Amnesty covered by Section 22M,
Building Control Act, 1990 is relevant, it is recommended that same be dealt
with expressly by Special Condition.

(a)   Unless the Special Conditions contain a stipulation to the contrary, the
Vendor warrants:

  (i)   that there has been no Development of the Subject Property since the 1st
day of October, 1964, for which Planning Permission or Building Bye-Law Approval
was required by law         or     (ii)   that all Planning Permissions and
Building Bye-Law Approvals required by law for the Development of the Subject
Property as at the Date of Sale were obtained (save in respect of matters of
trifling materiality), and that, where implemented, the conditions thereof in
relation to and specifically addressed to such Development were complied with
substantially

PROVIDED HOWEVER that the foregoing warranty shall not extend to (and the Vendor
shall not be required to establish) the obtaining of approvals under the
Building Bye-Laws or compliance with such Bye-Laws in respect of Development or
works carried out prior to the 13th day of December, 1989 (this proviso being
here inafter in Condition 36 referred to as the “Proviso”)
(b) unless the Special Conditions contain a stipulation to the contrary, the
Vendor warrants in all cases where the provisions of the Building Control Act,
1990 or of any Regulation from time to time thereunder apply to the design or
Development of the
     Subject Property or any part of the same or any activities in connection
therewith, that there has been substantial compliance with the said provisions
in so far as they pertained to such design, Development or activities
(c) the warranties referred to in (a) and M of this Condition shall not extend
to any breach of provisions contained in Planning Legislation, which breach has
been remedied or is no longer continuing at the Date of Sale.
(d) the Vendor shall prior to the Date of Sale make available to the Purchaser
for inspection or furnish to the Purchaser copies of:-
(i) all such Permissions and Approvals as are referred to in Condition 36
(a) other than in the Proviso
(ii) all Fire Safety Certificates and (if available) Commencement Notices issued
under Regulations made pursuant to the Building Control Act, 1990, and referable
to the Subject Property (such Permissions, Approvals and Certificates specified
in this Condition 36(d) other than those specified in the Proviso being
hereinafter in Condition 36 referred to as the “Consents”)
and





--------------------------------------------------------------------------------



 



  (iii)   (Save where Development is intended to be carried out between the Date
of Sale and the date upon which the Sale shall be completed) the documents
referred to in Condition 36 (e)

(e)   the Vendor shall, on or prior to completion of the Sale, furnish to the
Purchaser

(i) written confirmation from the Local Authority of compliance with all
conditions involving financial contributions or the furnishing of bonds in any
such Consents PROVIDED HOWEVER that where

      the Development authorised by such Consents relates to a residential
housing estate of which the Development of the Subject Property forms part and  
      such Consents relate to the initial construction of a building on the
Subject Property         written confirmation from the Local Authority that the
roads and services abutting on the Subject Property have been taken in charge by
it shall be accepted as satisfactory evidence of compliance with such
conditions, unless the said confirmation discloses a requirement for payment of
outstanding moneys

(ii) a Certificate or Opinion by an Architect or an Engineer (or other
professionally qualified person competent so to certify or opine) confirming
that

  -   such Consents relate to the Subject Property     -   (where applicable)
the design of the buildings on the Subject Property is in substantial compliance
with the Building Control Act, 1990 and the Regulations made thereunder     -  
the Development of the Subject Property has been carried out in substantial
compliance with such Consents and (where applicable)the requirements of the
Building Control Act, 1990 and Regulations made thereunder     -   all
conditions (other than financial conditions) of such Consents have been complied
with substantially         and     -   in the event of the Subject Property
forming part of a larger development, all conditions (other than financial
conditions) of such Consents which relate to the overall development have been
complied with substantially so far as was reasonably possible in the context of
such development as at the date of such Certificate or       Opinion

(f)   (i)where the Vendor has furnished Certificates or Opinions pursuant to
Condition 36 (e), the Vendor shall have no liability on foot of the warranties
expressed in Condition 36(a) or 36(b) or either of them in respect of any matter
with regard to which such Certificate or Opinion is erroneous or inaccurate,
unless the Vendor was aware at the Date of Sale that the same dontained any
material error or inaccuracy

(ii) if, subsequent to the Date of Sale and prior to the completion thereof, it
is established that any such Certificate or Opinion is erroneous or inaccurate,





--------------------------------------------------------------------------------



 



then, if the Vendor fails to show
that before the Date of Sale the Purchaser was aware of the error or inaccuracy
or
that same is no longer relevant or material
or
that same does not prejudicially affect the value of the Subject Property the
Purchaser may by notice given to the Vendor rescind the Sale.
RESCISSIQN

37.   Upon rescission of the Sale in accordance with any of the provisions
herein or in the Special Conditions contained or otherwise:

  (a)   the Purchaser shall be entitled to a return of his deposit (save where
it shall lawfully have been forfeited) but without interest thereon     (b)  
the Purchaser shall remit to the Vendor all documents in his possession
belonging to the Vendor and the Purchaser shall at his expense (save where
Special Conditions otherwise provide) procure the cancellation of any entry
relating to the Sale in any register.

38.   If any such deposit as is to be returned pursuant to Condition 37 shall
not have been returned to the Purchaser within five Working Days from the date
upon which the Sale shall have been rescinded, the Purchaser shall be entitled
to interest thereon at the Stipulated Interest Rate from the expiration of the
said period of five Working Days to the date upon which the deposit shall have
been so returned.   39.   The right to rescind shall not be lost by reason only
of any intermediate negotiations or attempts to comply with or to remove the
issue giving rise to the exercise of such right.

COMPLETION NOTICES

40.   Save where time is of the essence in respect of the Closing Date, the
following provisions shall apply:

  (a)   if the Sale be not completed on or before the Closing Date either party
may on or after that date (unless the Sale shall first have been rescinded or
become void) give to the other party notice to complete the Sale in accordance
with this condition, but such notice shall be effective only if the party giving
it shall then either be able, ready and willing to complete the Sale or is not
so able, ready or willing by reason of the default or misconduct of the other
party     (b)   upon service of such notice the party upon whom it shall have
been served shall complete the Sale within a period of twenty-eight days after
the date of such service (as defined in Condition 49 and excluding the date of
service), and in respect of such period time shall be of the essence of the
contract but without prejudice to any intermediate right of rescission by either
party     (c)   the recipient of any such notice shall give to the party serving
the same reasonable advice of his readiness to complete





--------------------------------------------------------------------------------



 



(d)   if the Purchaser shall not comply with such a notice within the said
period (or within any extension thereof which the Vendor may agree) he shall be
deemed to have failed to comply with these Conditions in a material respect and
the Vendor may enforce against the Purchaser, without further notice, such
rights and remedies as may be available to the Vendor at law or in equity, or
(without prejudice to such rights and remedies) may invoke and impose the
provisions of Condition 41   (e)   if the Vendor does not comply with such a
notice within the said period (or within any extension thereof which the
Purchaser may agree), then the Purchaser may elect either to enforce against the
Vendor, without further notice, such rights and remedies as may be available to
the Purchaser at law or in equity or (without prejudice to any right of the
Purchaser to damages) to give notice to the Vendor requiring a return to the
Purchaser of all moneys paid by him, whether by way of deposit or otherwise, on
account of the Purchase Price. Condition 38 shall apply to all moneys so to be
returned, the period of five Working Days therein being computed from the date
of the giving of such last mentioned notice. If the Purchaser gives such a
notice and all the said moneys and interest (if any) are remitted to him, the
Purchaser shall no longer be entitled to specific performance of the Sale, and
shall return forthwith all documents in his possession belonging to the Vendor,
and (at the Vendor’s expense) procure the cancellation of any entry relating to
the Sale in any register   (f)   the party serving a notice under this Condition
may, at the request of or with the consent of the other party, by written
communication to the other party extend the term of such notice for one or more
specified periods of time, and, in that case, the term of the notice shall be
deemed to expire on the last day of such extended period or periods, and the
notice shall operate as though such extended period or periods had been
specified in this Condition in lieu of the said period of twenty-eight days, and
time shall be of the essence in relation to such extended period         (g)  
the Vendor shall not be deemed to be other than able, ready and willing to
complete for the purposes of this Condition:

(i) by reason of the fact that the Subject Property has been mortgaged or
charged, provided that the funds (including the deposit) receivable on
completion shall (after allowing for all prior claims thereon) be sufficient to
discharge the aggregate of all amounts payable in satisfaction of such mortgages
and charges to the extent that they relate to the Subject Property
or
(ii) by reason of being unable, not ready or unwilling at the date of service of
such notice to deliver vacant possession of the Subject Property provided that
(where it is a term of the Sale that vacant possession thereof be given) the
Vendor is, upon being given reasonable advice of the other party’s intention to
close the Sale on a date within the said period of twenty-eight days or any
extension thereof pursuant to Condition 40 (0, able, ready and willing to
deliver vacant possession of the Subject Property on that date.
FORFEITURE OF DEPOSIT AND RESALE

41.   (a) If the Purchaser shall fail in any material respect to comply with any
of the Conditions, the Vendor (without prejudice to any rights or remedies
available to him at law or in equity) shall be entitled to forfeit the deposit
and to such purpose unilaterally to direct his Solicitor to release same to him
AND the Vendor shall be at liberty (Without being obliged to tender an
Assurance) to resell the Subject Property, with or without notice to the
Purchaser, either by public auction or private treaty. In the event of the
Vendor re-selling the Subject Property within one year after the Closing Date
(or within one year computed from the expiration of any period by

 



--------------------------------------------------------------------------------



 



      which the closing may have been extended pursuant to Condition 40) the
deficiency (if any) arising on such re-sale and all costs and expenses attending
the same or on any attempted re-sale shall (without prejudice to such damages to
which the Vendor shall otherwise be entitled) be made good to the Vendor by the
Purchaser, who shall be allowed credit against same for the deposit so
forfeited. Any increase in price obtained by the Vendor on any re-sale, whenever
effected, shall belong to the Vendor.     (b)   A Solicitor acting on any such
direction as is referred to in Condition 41(a) shall have no further obligations
as stakeholder or otherwise in respect of such deposit to the Vendor or to the
Purchaser PROVIDED that he shall have given to the Purchaser notice of the
receipt by him of the said direction and the Purchaser shall not within twenty
one days of the giving of such notice have instituted and served proceedings
disputing the rights alleged by the Vendor to forfeit the deposit.

DAMAGES FOR DEFAULT

         
42.
  (a)   Neither the Vendor nor the Purchaser, in whose favour an order for
specific performance has been made, shall be precluded from an award of damages
at law or in equity, in the event of such order not being complied with.
 
       
 
  (b)   Notwithstanding any rule of law to the contrary failure on the part of
the Vendor to show title to the Subject Property in accordance with the
Conditions shall not per se preclude the making of an award for damages to the
Purchaser for loss of bargain or otherwise in relation to the Sale.

43.   Subject as hereinafter provided, the Vendor shall be liable for any loss
or damage howsoever occasioned (other than by the Purchaser or his Agent) to the
Subject Property (and the Purchased Chattels) between the Date of Sale and the
actual completion of the Sale BUT any such liability (including liability for
consequential or resulting loss) shall not as to the amount thereof exceed the
Purchase Price.   44.   The liability imposed on the Vendor by Condition 43
shall not apply:

  (a)   to inconsequential damage or insubstantial deterioration from reasonable
wear and tear in the course of normal occupation and use, and not materially
affecting value     (b)   to damage occasioned by operations reasonably
undertaken by the Vendor in his removal from, and vacation of the Subject
Property, provided that the same are so undertaken with reasonable care     (c)
  where any such loss or damage has resulted from a requirement restriction or
obligation imposed by a Competent Authority after the Date of Sale.

45.   Nothing in Conditions 43 and 44 shall affect:

  (a)   the Purchaser’s right to specific performance in an appropriate case    
(b)   the Purchaser’s right to rescind or repudiate the Sale upon the Vendor’s
failure to deliver the Subject Property substantially in its condition at the
Date of Sale (save where such failure shall have been occasioned by the
Purchaser or his Agent)     (c)   the operation of the doctrine of conversion  
  (d)   the Purchaser’s right to gains accruing to the Subject Property (or the
Purchased Chattels) after the Date of Sale

 



--------------------------------------------------------------------------------



 



  (e)   the Purchaser’s right to effect on or after the Date of Sale his own
insurance against loss or damage in respect of the Subject Property or any part
of the same (or the Purchased Chattels)     (f)   the rights and liabilities of
parties other than the Vendor and the Purchaser     (g)   the rights and
liabilities of the Purchaser on foot of any lease subsisting at the Date of
Sale, or of any arrangement whereby the Purchaser shall prior to the actual
completion of the Sale have been allowed into occupation of the Subject Property
or any part thereof (or into possession of the Purchased Chattels).

CHATTELS

46.   Unless otherwise disclosed to the Purchaser prior to the Sale the Vendor
warrants that, at the actual, completion of the Sale, all the Purchased Chattels
shall be his unencumbered property and that same shall not be subject to any
lease, rental hire, hire-purchase or credit sale agreement or chattel mortgage.

INSPECTION

47.   The Vendor shall accede to all such requests as may be made by the
Purchaser for the inspection on a reasonable number of occasions and at
reasonable times of the Subject Property (and the Purchased Chattels).

NON-MERGER

48.   Notwithstanding delivery of the Assurance of the Subject Property to the
Purchaser on foot of the Sale, all obligations and provisions designed to
survive completion of the Sale and all warranties in the Conditions contained,
which shall not have been implemented by the said Assurance, and which shall be
capable of continuing or taking effect after such completion, shall enure and
remain in full force and effect.

NOTICES

49.   Unless otherwise expressly provided, any notice to be given or served on
foot of the Conditions shall be in writing, and may (in addition to any other
prescribed mode of service) be given:

  (a)   by handing same to the intended recipient, and shall be deemed to have
been delivered when so handed     (b)   by directing it to the intended
recipient, and delivering it by hand, or sending same by prepaid post to:

  (i)   such address as shall have been advised by him to the party serving the
notice as being that required by the intended recipient for the service of
notices,

or

  (ii)   (failing such last mentioned advice) the address of the intended
recipient as specified in the Memorandum,

or



 



--------------------------------------------------------------------------------



 



  (iii)   (in the event of the intended recipient being a Company) its
Registered Office for the time being,

or

  (iv)   the office of the Solicitor representing the intended recipient in
relation to the Sale

(c) by facsimile transmission directed to the office of the Solicitor
representing the intended recipient in relation to the Sale
and any such notice shall be deemed to have been given or served, when
delivered, at the time of delivery, and, when posted, at the expiration of three
Working Days after the envelope containing the same, and properly addressed, was
put in the post and, when sent by facsimile transmission, at the time of its
transmission.
TIME LIMITS

50.   Where the last day for taking any step on foot of the Conditions or any
Notice served thereunder would, but for this provision, be a day other than a
Working Day, such last day shall instead be the next following Working Day
provided that for the purpose of this Condition the expression “Working Day”
shall not be deemed to include 0) any Saturday, Sunday, Bank or Public Holiday
nor (ii) any of the seven days immediately succeeding Christmas Day nor
(iii) any day on which the registers or records wherein it shall be appropriate
to make searches referable to the Sale shall not be available to the public nor
(iv) any day which shall be recognised by the Solicitors’ Profession at large as
being a day on which their offices are not open for business.

ARBITRATION

51.   All differences and disputes between the Vendor and the Purchaser as to:

  (a)   whether a rent is or is not a rack rent for the purpose of Condition 10
(c), or     (b)   the identification of the Apportionment Date, or the treatment
or quantification of any item pursuant to the provisions for apportionment in
the Conditions, or     (c)   any issue on foot of Condition 33, including the
applicability of said Condition, and the amount of compensation payable
thereunder, or     (d)   the materiality of any matter for the purpose of
Condition 36 (a), or     (e)   the materiality of damage or any other question
involving any of the provisions in Conditions 43,44 and 45, including the amount
of compensation (if any) payable, or     (f)   whether any particular item or
thing is or is not included in the Sale, or otherwise as to the nature or
condition thereof

shall be submitted to arbitration by a sole Arbitrator to be appointed (in the
absence of agreement between the Vendor and the Purchaser upon such appointment
and on the application of either of them) by the President (or other Officer
endowed with the functions of such President) for the time being of the Law
Society of Ireland or (in the event of the President or other Officer as
aforesaid being unable or unwilling to make the appointment) by the next senior
Officer of that Society who is so able and willing to make the appointment and
such arbitration shall be governed by the Arbitration Acts, 1954 to 1998
provided however that if the Arbitrator shall relinquish his appointment or die,
or if it shall become apparent that for any reason he shall be unable or shall
have become unfit or unsuited

 



--------------------------------------------------------------------------------



 



(whether because of bias or otherwise) to complete his duties, or if he shall be
removed from office by Court Order, a substitute may be appointed in his place
and in relation to any such appointment the procedures hereinbefore set forth
shall be deemed to apply as though the substitution were an appointment de novo
which said procedures may be repeated as many times as may be necessary.

 



--------------------------------------------------------------------------------



 



(LOGO) [a14578a1457801.gif]
Law Society of Ireland
GENERAL CONDITIONS OF SALE
2001 (REVISED) EDITION
Law Society General Conditions of Sale
2001 (Revised) Edition
© Law Society of Ireland

 